Citation Nr: 1133556	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  04-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for post-traumatic stress disorder (PTSD), to include the issue of a schedular rating in excess of 10 percent earlier than July 1, 2008.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 
INTRODUCTION

The Veteran had active military service from December 1967 to April 1972.

This appeal initially came to the Board of Veterans' Appeals (Board) from an August 2003 rating decision.

The Board denied the Veteran's claim for a rating in excess of 10 percent for PTSD in an August 2006 decision; but this decision was vacated by the Court of Appeals for Veterans Claims (Court) remanded back to the Board.

It is noted that in June 2007, while his claim was pending before the Court, the Veteran filed a new claim for a rating in excess of 10 percent for PTSD.  The RO subsequently issued a rating decision in January 2008 denying the Veteran's claim, and the Veteran submitted a timely notice of disagreement.  However, because the Court vacated the Board's August 2006 decision, it is as if that decision had never been rendered, and therefore the Board reassumes jurisdiction over the earlier claim.  As such, the RO has no duty to provide the Veteran with a statement of the case for the claim that was filed in June 2007.

The Board remanded the claim in May 2009 in order for additional records to be obtained.  Those records have been associated with the claims file.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue regarding entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities, is addressed in the Remand below and is Remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to various symptoms.  

2.  The Veteran's PTSD has not been shown to cause occupational and social impairment with deficiencies in most areas.   


CONCLUSION OF LAW

The criteria for a 50 percent schedular disability rating for PTSD and no more, were met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
The rating schedule for mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), and mental disorders, including PTSD, are specifically rated under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-9440.  

The Veteran initially filed a claim for service connection for PTSD in January 2000.  Service connection was eventually granted by a August 2003 rating decision which assigned a 10 percent rating for the Veteran's PTSD effective the date his claim was received.  The Veteran appealed the 10 percent rating.  During the course of his appeal, the Veteran has been hospitalized for 21 or more days on at least three occasions (in May 2003, November 2005, and April 2008).  On each occasion, he was awarded temporary 100 percent ratings for the time he spent hospitalized.  Following the first two hospitalizations, the Veteran's 10 percent schedular PTSD evaluation was resumed.  In July 2008, following the most recent hospitalization of record, the Veteran's schedular rating was increased to 30 percent.  As such, the Board will consider whether a rating in excess of 30 percent is warranted as well as whether a rating in excess of 10 percent is warranted for the period prior to July 1, 2008 (the periods of hospitalization being excepted). 

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  A 10 percent rating is assigned when PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Of relevance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores that he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

A GAF score between 41 and 50 is assigned when an individual presents either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score between 51 and 60 is assigned when an individual presents either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Evidence

During the course of his appeal, the Veteran has received considerable VA treatment for his PTSD.  The Veteran has been enrolled in the Trauma Recovery Program (TRP) and has met regularly with other veterans during the course of his appeal.  While most of the Veteran's participation in this program has been on an outpatient basis, the Veteran also participated voluntarily in several inpatient programs.  It is noted that even while enrolled in the inpatient programs, the Veteran was still given weekend passes to return home.  It is also noted that during the inpatient hospitalizations, the Veteran was given temporary 100 percent disability ratings.

The Board has carefully reviewed the entirety of the Veteran's treatment records, which are quite substantial, and has endeavored to describe a variety of the records below in an effort to provide a sense of the impairment caused by the Veteran's PTSD during the course of his appeal.  However, the fact that a specific record is not discussed does not mean that it was not reviewed, rather it is likely that the record was duplicative of other records from the same time period, or did not show material change in the Veteran's condition.  With that said, the following is a general summary of the evidence of record during the course of the Veteran's appeal.

At a VA treatment session in February 2000, the Veteran was anxious and upset over perceived harassment from his supervisor on the job.  He was alert and oriented.  His mood and affect were anxious, his thinking was goal-directed.  No delusions were expressed and the Veteran denied any suicidal ideation or homicidal ideation.  The Veteran was sleeping approximately 6 hours per night.  The medical professional assigned a GAF of 51.  Approximately two weeks later, it was noted that the Veteran was doing much better on Prozac with regard to his PTSD/depression.  A week later, the Veteran was seen again, and while the Veteran was noted to have significant levels of anxiety and despondency, his GAF was increased to 55.

In May 2000, the Veteran's GAF was again increased to 60.  The Veteran was alert and oriented.  He had a mildly anxious mood and affect.  No suicidal ideation or homicidal ideation.  He was sleeping 6-8 hours per night.  The Veteran reported having improved emotional control since using Buspirone.  The Veteran indicated that he had been upset after taking his mother and other family to a funeral out of state.  In August 2000, a GAF of 60 was assigned again.  In January 2001, the Veteran's GAF was increased again to 65.  In April 2001, the Veteran's GAF was noted to be 51, and a medication review was ordered.  The Veteran was alert and oriented with an anxious mood and appropriate affect.  The Veteran's thinking was goal-directed, but he expressed some paranoia.  The Veteran denied any suicidal ideation or homicidal ideation at that time.

In May 2001, the Veteran testified at a hearing before the Board.  He stated that his main symptom was guilt.  The Veteran stated that he had some memory loss which he attributed to advancing age.  He also reported some nightmares and flashbacks.  The Veteran stated that the medication was helping.  The Veteran reported that he worked as a letter carrier for a living.  He stated that he enjoyed his job, as it helped keep him busy which he felt was the best thing for him.

In August 2001, the Veteran underwent a VA examination.   It was noted that he had been employed at the Post Office since 1983.  The Veteran was married with several children.  The Veteran reported that following work he liked to watch television.  He also indicated that he enjoyed deer hunting and did some fishing as well.  The Veteran stated that he read the newspaper occasionally and attended church regularly.  The Veteran was in no acute distress.  He was properly groomed and his speech was normal.  The Veteran's affect was restricted and depressed.  The Veteran was oriented to person, place and time and his judgment was fair.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, explaining that the Veteran presented with a picture of subthreshold PTSD.  A GAF of 55 was assigned.

In October 2001, a GAF of 67 was assigned.

In March 2002, the Veteran was noted to be alert and oriented.  His mood and affect were within normal limits and his thinking was goal-directed.  The Veteran had no suicidal ideation or homicidal ideation.  A GAF of 55 was assigned.

In January 2003, the Veteran was alert and oriented with an anxious mood and congruent affect.  The Veteran's thinking was goal-directed, but he expressed some paranoia at a mild to moderate level.  The Veteran denied any suicidal ideation or homicidal ideation.  A GAF of 55 was assigned.  In February 2003, the Veteran's GAF score was raised to 56.  The Veteran reported excessive sluggishness on Quetiapine, and his medication was adjusted accordingly.  The Veteran described his sorrow with his Vietnam experience.

In March 2003, the Veteran was seen as a walk in at the VA medical center.  He was frustrated with the processing of his appeal, and he believed that the information that had been reported in his VA examination report had been incorrect.  It was thought that the Veteran should be seen by the PTSD department.

In April 2003, the Veteran was alert and oriented, but his mood was despondent due to his daughter's recent death in a motor vehicle accident a week earlier (it is also noted that the Veteran's father-in-law passed away the following week).  A GAF of 45 was assigned.  A week later, the Veteran's GAF was increased to 50 and it was noted that his subdued mood was improving.  The Veteran's thinking remained goal-directed and no suicidal ideation or homicidal ideation was reported.  He reported that his life seemed like a dream, following his daughter's death and he felt that recent events might have been God's punishment for his actions in Vietnam.  The Veteran was noted to be highly anxious with pressured speech.  He was oriented to person, place and time, and he was pre-occupied with the re-emerging memories of Vietnam.  The Veteran voiced some suicidal ideation, but he was in control of it.  The Veteran denied flashbacks at that time.  It was noted that the Veteran was having increased  reexperiencing symptoms in the form of daily intrusive thoughts and nightmares about his Vietnam service, particularly since the Iraq situation and since his daughter's death.

In May 2003, the Veteran enrolled in the Residential Trauma Recovery program.  At enrollment, the Veteran had a depressed mood, with a somewhat flat affect.  His speech was normal, his thought processes and content was clear, his insight and judgment were good and no suicidal ideation or homicidal ideation was reported.  The Veteran was assigned a GAF of 50.

In July 2003, the Veteran wrote a statement indicating that he had anxiety attacks, during which time he would have to get away with his dogs.  He stated that he had done okay since getting out of the PTSD program.  However, the Veteran indicated that he had trouble when he would get mad and tried to avoid situations that might put him in that mood.  He stated that he had trouble tolerating crowds.  He reported that church was a safe zone.  He was able to get along with his co-workers, but he stated that he did not talk to them unless he had to.  He stated that he really got a lot out of the program and that he was seeing more of himself since that time.

The Veteran underwent a VA examination in July 2003.  It was noted that the Veteran was improving on his medication regiment and was functioning well.  The Veteran was noted to have a job at the Post Office and he was married to a supportive woman.  The Veteran reported flashbacks, nightmares, hypervigilance, depression, isolation, and guilt.  The examiner stated that the Veteran's present level of functioning was fair.  He was working and his social skills were reasonable.  It was noted that the Veteran's symptoms had been increased by his daughter's tragic death.  The Veteran denied any suicidal ideation or homicidal ideation.  The Veteran was calm, cooperative and well-related.  His speech was spontaneous and productive.  His mood was euthymic and appropriate, and his affect was also appropriate.  Insight and judgment were fair, as was impulse control.  The Veteran scored 29/30 on the Folstein Mini-Mental examination, missing only one on the memory recall.  The examiner diagnosed PTSD, and assigned a GAF of 60.

In August 2003, the Veteran was seen for a program follow-up.  It was noted that the Veteran's symptoms continued to involve reexperiencing symptoms, but it was noted that the Veteran did not seem as troubled as he had six months earlier following his daughter's death.  The Veteran was noted to sublimate all his energies into his work and his life at home, and he reported looking forward to bow-hunting with his son.

In October 2003, the Veteran reported trying to work as much overtime at the Post Office and was very active in the yard to prevent idle time and intrusive thoughts.   The Veteran reported conditioning himself for a bow-hunting trip with his son.

In November 2003, the Veteran reported increasing stress secondary to his mother's death.  Her death had reactivated memories of his daughter's death and had triggered traumatic nightmares and intrusive thoughts. 

In December 2003, the Veteran was upset as the Christmas season stirred up thoughts about his daughter and Vietnam.  He reported that he experienced some suicidal ideation, and even placed a gun barrel under his chin with the safety off hoping that God would pull the trigger.  He stated that he wanted to see his daughter in heaven, but he did not think he would if he committed suicide.

In February 2004, the Veteran sought a medication adjustment.  He was anxious and tearful.  The Veteran was upset because a young girl had been killed in a motor vehicle accident near his house which had triggered memories of his daughter.  However, it was noted that the Veteran had not had any suicidal ideation since December 2003.  The Veteran did complain about worsening anxiety and irritability, but he reported feeling relieved at the end of the session.  The Veteran's medication was adjusted.

In March 2004, the Veteran was noted to be very supportive of a fellow Veteran who broke down in a group session.  It was noted that the Veteran focused all of his effort into work and projects around the house so as not to think of traumas.

In August 2004, the Veteran underwent a VA examination.  It was noted that while in the program, the Veteran was nevertheless able to work on Saturdays and once discharged from the program he was able to resume his 40 hour work week.  The examiner stated that since the Veteran's last VA examination, the Veteran had continued to experience guilt and remorse about his time in Vietnam.  The Veteran reported that his current medication was helping, as people had mentioned to him that he seemed calmer.  The Veteran reported that he was still isolative.  The Veteran was working full time, he attended church regularly.  He watched television, did yard work, and occasionally talked with a friend.  The Veteran also enjoyed bow hunting.  The Veteran was neatly dressed.  He was mildly agitated talking about events in Vietnam.  His speech was normal and he was alert and oriented.  His affect was pleasant and appropriate and he denied any suicidal plan or intent.  His judgment was adequate and his insight was equivocal.  The Veteran was assigned a GAF of 60, which the examiner stated was indicative of only mild industrial and moderate social limitation.  The examiner stated that the Veteran's clinical status was attenuated by medications, and he was noted to be functioning fairly well overall.  The Veteran continued to be socially isolative, but he was working a full time job that he enjoyed.

In November 2004, the Veteran related at his TRP meeting that he had been bow hunting with his son.  In December 2004, the Veteran reported being depressed about his daughter's death.  In March 2005, the Veteran continued to display satisfactory emotional adjustment in spite of his continued reexperiencing symptoms.

In June 2005, the Veteran admitted to continuing to reexperience symptoms, but he was attentive and supportive of other group members when they processed.  The Veteran reported that since coming to the group, he had been discussing more of his traumatic memories with his family.  In July 2005, the Veteran stated that he was doing lots better.

In November 2005, the Veteran presented for treatment at VA, complaining that he was going to kill himself and someone else first if he had the chance.  The Veteran reported having had problems with recent changes in his memory.  He stated that his anxiety and depression had been worsening.  It was noted that the Veteran had been acting very psychotic during his group meeting, requiring several members of the group to control him.  He was stating that he intended to kill himself by drinking antifreeze.  He had apparently ingested 3 tabs of medication and downed some wine (which he did not consider to be a suicidal act/gesture).  The Veteran was anxious and somewhat disheveled.  He was assigned a GAF of 30.  The Veteran was hospitalized for approximately a month.  

The Veteran was discharged from the hospital in December 2005.  At discharge his GAF was 50.  During the hospitalization, the Veteran's medication was stabilized.  It was noted that the Veteran's wife had relocated during his hospitalization.  It was noted that the Veteran's insight and judgment were fair-poor.  He was depressed and his affect was flat.  However, by January 2006, the Veteran and his wife had gotten back together, and both reported a much improved adjustment in the Veteran's attitude and behavior.  [It is noted the Veteran and his wife continue to be married.]  

In June 2006, the Veteran complained that he had no energy since being discharged from the hospital.

In February 2007, the Veteran reported that the Trauma Recovery Program (TRP) had helped, and he stated that he was stable from a mental health perspective at that time.  In May 2007, the Veteran well oriented at this TRP session.  He had no new complaints and he was noted to appear glad to see the other members of the group.  Later in the month, the Veteran presented for treatment, complaining that he was getting some of his work confused.  He reported being hypervigilant.

In July 2007, the Veteran reported that he had performed CPR on a man on his mail route who wound up dying, despite the Veteran's heroic actions.

In September 2007, the Veteran reported that he and his wife were doing well, and he did not report any psychotic thoughts or problems.

In October 2007, the Veteran wrote that his condition had worsened.  He reported getting confused, losing control of emotions and thought.  He also indicated that guilt was always with him.  However, at the October TRP meeting, the Veteran was noted to be talkative and appeared to be well-oriented and alert.  He was an active participant and he described how it was a bad time of year for him.  It was noted that the Veteran was very anxious.

In December 2007, the Veteran underwent a VA examination.  The Veteran was felt to be a reliable historian.  It was noted that his most recent GAF score was 48 in May 2007.  The Veteran reported mild improvement in symptoms due to a decrease in irritability.  The Veteran described continued problems sleeping, and he reported increased intrusive thoughts about combat and combat related nightmares approximately four times per month.  The Veteran stated that he did not like crowds and he preferred to stay home and be alone.  He had minimal social interactions outside of his family.  He was easily agitated, but he denied any suicidal ideation or homicidal ideation.  Family problems were identified as major stressors, as his daughter had been killed in a motor vehicle accident and his son had been incarcerated for drug possession.  He described his marriage as stable.  He continued to work for the Post Office as he had for 25 years, although it was noted that the Veteran's had missed some time as a result of his PTSD.  The Veteran did yard work regularly and attended church on Sundays in addition to his postal work.  The examiner stated that the Veteran's symptoms appeared to worsen with advancing age.  He was having increased difficulty repressing intrusive memories from the war.  Medications and psychotherapy had not been helpful in achieving complete remission of symptoms.  There was no observable impairment of thought processes or communication.  The examiner assigned a GAF of 55 indicating that the Veteran had mild impairment in industrial functioning and moderate impairment in social functioning.  The Veteran's overall quality of life was compromised secondary to his PTSD.  The Veteran's marriage was stable; he reported being socially isolated, but he did spend time with family members.  No major industrial problems were identified.

In April 2008, the Veteran was admitted to the residential trauma processing cohort for 7-8 weeks.  At that time he was assigned a GAF of 50.  The program ran until June 2008.  

In March 2009, the Veteran was noted to be very volatile in his group.  In April 2009, it was discussed with the Veteran that there were concerns regarding his behavior in the previous meeting.  It was noted that the Veteran was cooperative and made no statements that were considered inappropriate.  Later in April 2009, the Veteran reported complaints of anxiety.  The Veteran had been told by his employer not to return until he was seen by VA.  The Veteran was upset by what he perceived as an unfair work practice.  He had requested the anniversary of his daughter's death off in order to be with his wife.  His supervisor did not grant the request.  It was noted that the Veteran was able to discuss what he knows intellectually and what he feels emotionally, but his anxiety interfered with his ability to concentrate.  It is noted that the Veteran subsequently discussed the incident with his supervisor, who informed him that if he had known the reason he would have granted the leave.  The Veteran felt good about this.

In June 2009, the Veteran appeared in no distress.  He was smiling and appeared to be engaged with the group.  He was less defensive than previously noted and stated that he completed a book on forgiveness.

In September 2009, the Veteran voiced guilt and shame related to his military service.  The Veteran was alert and oriented when he left the group.

In December 2009, the Veteran reported that it was a difficult time for him, given his daughter's death and the holidays.  He continued to work for the Post Office.  He was alert and well-oriented.  His speech was logical and goal-directed.  His affect was appropriate to his anxious mood.  The Veteran stated that he had feeling of impending doom, but he was attempting to remain positive and not dwell on things that were outside of his control.  He reported staying busy and was communicating with his wife.  At the group session, it was noted that the Veteran was not doing well and was trying to stay busy.  The Veteran participated in the singing of Christmas Carols, and reported that he wanted to find the joy of the season, but found it difficult because he missed his daughter.

In January 2010, it was noted that the Veteran had done fairly well in the past year, but he had been having problems at work recently, feeling that they were breathing down his neck and watching everything that he did.  The Veteran stated that he often perceived others as judging him.  A GAF of 50 was assigned.

In February 2010, the Veteran presented in an agitated state, needing to talk to someone.  He was alert and oriented, his affect was flat and his mood was agitated.  His speech was a bit pressured at first, but calmed as the meeting went on.  He denied any suicidal ideation or homicidal ideation.  The Veteran reported having had a run in with a Post Office manager who had treated him badly and made him feel that he was being singled out.  By the time he left, the Veteran was smiling and feeling better about himself and his perceived problems with the situation.

In March 2010, the Veteran was noted to have another incident at work which upset him.  He denied any actual suicidal ideation or homicidal ideation, but he was tearing up and shaking at work.  The Veteran had another confrontation with a supervisor later in March.  It was noted that the Veteran was considering retirement.

In April 2010, the Veteran reported liking his job.  He reported nightmares twice per week.  He stated that he liked to play with his grandson.  He continued to go to church.  The Veteran was alert and oriented, his mood was pleasant and appropriate and his affect was congruent.  His speech was normal as were his thought processes.  No suicidal ideation or homicidal ideation was reported.

In May 2010, the Veteran reported winning an EEO action against a supervisor.  Later that week, the Veteran presented for treatment.  He was anxious, but alert and oriented.  It was noted that the Veteran had been a good employee for a number of years, and that he only began taking so much leave after the death of his daughter.  The Veteran was smiling when he left, stating that he knew what he had to be thankful for.

In June 2011, the Veteran underwent a VA examination at which he reported continued psychiatric symptoms.  The Veteran stated that his sleep had not been well.  He reported having recurring nightmares and daily flashbacks.  He reported being short-tempered and would get aggravated easily.  He admitted having displayed verbally aggressive behavior toward his wife.  He reported poor motivation and lack of interest in activity.  He had difficulty with attention, and concentration, but he denied any active suicidal ideation or homicidal ideation.  The Veteran avoided crowds.  He manifested some vague paranoid ideation during the interview.  However, no delusions, or hallucinations were reported.  The Veteran's symptoms were noted to be intermittent.

The examiner asserted that the Veteran's psychiatric symptoms had caused impairment in psychosocial functioning.  The Veteran worked for 28 years for the Postal Service and quit working in August 2010.  It was noted that the Veteran was married and was close to his children, but he generally avoided social interaction outside of the family.  The Veteran identified his daughter's death as a significant contributor to his problems.  The Veteran stated that he quit working because of problems getting along with individuals and that he could not trust anyone at work.

The examiner noted that the Veteran's current psychiatric symptoms impaired his ability to hold gainful employment.  The Veteran was noted to live with his wife.  He stated that he had 90 acres of land that he tried to maintain.  He cut the grass, walked his dogs, and helped his wife.  He reported liking to ride his motorcycle.  He stated that his social life was nonexistent.  He attended church, but only had associates there.  He also liked to hunt.  The examiner assigned a GAF of 65, but indicated that this GAF for PTSD was 55.  The examiner stated that no delusion or thought disorder was noted, and he explained that the GAF score reflected moderate impairment in psychosocial functioning.  The Veteran was noted to be isolated and withdrawn.  He reported minimal interpersonal social interaction outside of his family.  

Analysis

While the impairment caused by the Veteran's PTSD has not presented itself in a rigidly, uniform manner, it should not be overlooked that it has resulted in 3 separate hospitalizations throughout the appeal period, on-going outpatient treatment, and a fairly consistent presentation of anxiety, depression, with some social isolation.  There were also occasions when the Veteran's judgment appeared to be characterized as sub-optimal, together with manifestations of impairment of memory and concentration.  Taken together, the Board considers the disability picture throughout the appeal period to be more closely aligned with the criteria for a 50 percent evaluation.  Accordingly, an increased 50 percent schedular evaluation for PTSD is granted throughout the appeal period.    

The issue then turns to whether a rating in excess of 50 percent is warranted.  As noted above, a 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

Having reviewed the numerous VA treatment records, it is clear that the Veteran's overall psychiatric disability picture is best contemplated by a 50 percent rating.  The Veteran has not generally shown any problems with obsessional rituals, illogical, obscure or irrelevant speech; near continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or an inability to establish and maintain effective relationships.  While the record does reflect some symptoms which are associated with higher ratings; e.g., suicidal ideation when he reportedly placed a gun under his chin, this was related to his desire to be reconnected with his deceased daughter, and not specifically to his PTSD.  Moreover, the Veteran was able to get past this incident, as it was noted in February 2004 that he had not had any further suicidal ideation, since the isolated incident in December 2003.  As such, the Board does not consider this to warrant a higher rating for PTSD.  

Furthermore, although the Veteran's employment was clearly impacted by his PTSD, some interference with employment is contemplated by the rating that is assigned.  In this case, the Veteran worked for the Post Office for more than 28 years, eventually retiring when he became eligible.  The Veteran has also been married for several decades to the same woman, and he has shown to have a relationship with his son with whom he goes hunting.  While the Veteran has denied having any friends or social life outside of his family, he has generally gotten along with his fellow veterans in the TRP, where he has been an active participant.  Therefore, the criteria for a schedular rating in excess of 50 percent have not been presented.  

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the rating schedular.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for an extraschedular rating is not warranted. 


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and the Veteran submitted statements on his behalf.  There is also no indication that the Veteran has received any private treatment for his PTSD.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the June 2011 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

In June 2011, the Veteran indicated that the May 2011 VA examination was inadequate because "alot of what the doctor has written is not true of the questions where not asked.  The doctor outright lied on some parts."  

The Board has reviewed the examination report in detail, but did not find it to be flawed.  It is noted that the Veteran used vague language to challenge the veracity of the report, and he did not specifically identify any of the inaccuracies he perceived in the report.  Moreover, the findings described in the report appear to be in line with the Veteran's PTSD symptoms that were described in the numerous VA treatment records that are of record.  For example, the GAF score of 55 that was assigned for the Veteran's PTSD was in line with what had consistently been assigned throughout the course of the Veteran's appeal.  As such, the Board concludes that this examination is adequate for rating purposes.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, a 50 percent schedular rating for PTSD for the entire appeal period is granted.


REMAND

The record shows that the Veteran recently retired from his long time employment with the postal service.  It is indicated that the Veteran's service connected impairments played a role in this decision.  When these facts are presented in the context of a claim for an increased disability rating, case law has been interpreted to require an analysis of the Veteran's potential entitlement to TDIU benefits.  

Accordingly, this matter is remanded for the following:

After undertaking any indicated development, including advising the Veteran of the information and evidence necessary to establish entitlement to TDIU benefits, and attempting to obtain any employment personnel records as would document the basis for the Veteran's retirement, the issue of entitlement to TDIU benefits should be adjudicated.  If the decision is adverse to the Veteran, he and his representative should be provided a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


